Citation Nr: 1024261	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 
percent for back strain.  

2.  Entitlement to an increased rating, in excess of 10 
percent for tendonitis of the left knee.

3.  Entitlement to an increased rating, in excess of 10 
percent for tendonitis of the right knee.

4.  Entitlement to an increased rating, in excess of 10 
percent for bursitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that the above issues were remanded by the 
Board in July 2009 for further evidentiary development.  As 
will be further explained below, this development having been 
achieved, the issue is now ready for appellate review.  


FINDINGS OF FACT

1.  Lumbosacral strain is productive of pain; accounting for 
functional limitation due to pain, thoracolumbar flexion is 
to 70 degrees and combined range of motion of the 
thoracolumbar spine is 125 degrees.

2.  Left knee tendonitis is shown to be productive of 
complaints that include pain; full extension, and flexion to 
120 degrees, without ankylosis.

3.  Left knee tendonitis is also productive of mild laxity.

4.  Right knee tendonitis is shown to be productive of 
complaints that include pain; full extension, and flexion to 
130 degrees; without recurrent subluxation or lateral 
instability, or ankylosis.

5.  Bursitis of the right shoulder is manifested by motion 
limited to the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2009).

2.  The criteria for a rating in excess of 10 percent for 
left knee tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5256, 5258, 
5260, 5261, 5262 (2009).

3.  The criteria for a 10 percent evaluation for left knee 
laxity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2009).

4.  The criteria for a rating in excess of 10 percent for 
right knee tendonitis have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5256, 5257, 
5258, 5260, 5261, 5262 (2009).

5.  The criteria for an evaluation of 20 percent, but no 
greater, for bursitis of the right shoulder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5099, 5200, 
5201, 5202, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

With respect to the increased evaluation claims at issue, the 
RO's notice letter August 2009 advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Letters dated in March 2006, August 2006, and 
August 2009 provided such notice.

The Board observes that the August 2009 letter was not sent 
to the Veteran prior to the September 2005 rating decision.  
The VCAA notice with respect to the elements addressed in 
this letter was therefore not timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Nevertheless, the Board 
finds this error nonprejudicial to the Veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the August 2009 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2009), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a December 2009 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records have been associated with the 
claims file.  All post-service treatment records and reports 
identified by the Veteran have also been obtained.  The 
Veteran has not identified any additional records that should 
be obtained prior to a Board decision.  Therefore, VA's duty 
to assist the Veteran in obtaining records has been 
satisfied.  The Veteran was afforded a VA examination in 
October 2009. See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an 
examination for rating purposes should contain sufficient 
detail and reflect the whole recorded history of a Veteran's 
disability, reconciling the various reports into a consistent 
picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 
(1991); 38 C.F.R. § 4.2 (2009).  As noted below, the Board 
finds that the VA examination obtained in this case is 
adequate, as it is predicated on a thorough examination and a 
review of the Veteran's pertinent medical history.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues of entitlement to an increased rating for 
lumbar back strain, right and left knee tendonitis, and right 
shoulder bursitis, has been met.  38 C.F.R. § 3.159(c) (4) 
(2009).

In July 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board notes that the 
above stated issues were previously remanded in order for the 
RO to attempt to obtain copies of any private treatment 
records not previously considered as well as an examination 
to determine the severity of the Veteran's lumbar back 
strain, right and left tendonitis, and right shoulder 
bursitis.  The Board notes that records were obtained and an 
examination was afforded, as such, the issue now returns to 
the Board for appellate review.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Furthermore, as discussed above, the Board 
finds that there has been substantial compliance with its 
July 2009 remand directives.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco v. Brown, 7 
Vet. App. 55 (1994). In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that 'staged ratings' are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.  In this case the Board has concluded that 
the disabilities in question have not significantly changed 
and that uniform evaluations are warranted for the period in 
question.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

I.  Lumbosacral Strain

The general rating formula for disease and injures of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2009).

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes warrants a maximum 60 
percent rating when rating based on incapacitating episodes, 
and such is assigned when there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under DC 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  'Chronic orthopedic and neurological 
manifestations' means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243.  Service connection was originally granted for 
lumbosacral strain in July 1996.  The Veteran submitted the 
instant claim for increase in November 2004.  The Veteran is 
currently rated under Diagnostic Code 5237, for lumbosacral 
strain.

On VA general medical examination in May 2007, the Veteran 
stated that he had daily pain in his back.  He assessed it as 
moderate to severe and noted that it was worst on lying down.  
He stated that his pain medication did not afford any relief.  
He denied use of a back brace and a history of surgery.   He 
also denied bladder and bowel dysfunction, as well as 
tingling, numbness, or sensations rating to his lower 
extremities.  Range of motion testing revealed flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally and rotation to 30 degrees bilaterally.  
There was no additional limitation upon repetitive use from 
pain, fatigue, weakness, or lack of endurance.  The examiner 
estimated that the Veteran would have no additional 
limitation during flare-ups or on repetitive use.

An additional VA examination was afforded in October 2009.  
The examiner reviewed the Veteran's history.  The Veteran's 
current complaints included daily pain, stiffness, and 
weakness in his lumbar region and the pain is precipitated 
with changes in temperature and daily activities such as 
walking, prolonged sitting, and improper positioning.  The 
Veteran stated that the pain intensity level is 7 out of 10 
by the end of each day without medication.  The Veteran 
stated that he was able to drive up to one hour without any 
pain and able to walk two blocks without pain.  

Physical examination revealed that the Veteran was able to 
ambulate without any extreme or excruciating pain, with no 
antalgic gait and with no apparent distress.  The Veteran 
appeared to have minimal physical limitation.  He exhibited 
forward flexion to 90 degrees with stiffness starting at 70 
degrees, extension to 30 degrees with pain and stiffness 
starting at 15 degrees, lateral rotation to 45 degrees 
bilaterally with pain starting at 25 degrees, and lateral 
flexion to 30 degrees bilaterally with pain starting at 15 
degrees.  The examiner noted that there was no additional 
loss of motion due to pain, fatigue, weakness, or lack of 
endurance with repetitive use of the lumbar spine.  There was 
no evidence of pain or spasms of his paraspinal thoracolumbar 
spinal muscles, no neuropathy with monofilament test on upper 
and lower extremities, and no radiculopathy with Lasegue 
maneuver.  Additionally, there was no evidence of ankylosis 
or abnormal curvature of the spine.  The examiner further 
notes that during the examination the Veteran exhibited mild 
manifestation of pain and stiffness.  The examiner opined 
that during flare-ups the Veteran was likely to have a 
functional range of motion that was limited to 70 degrees of 
forward flexion.  

The examiner noted a September 2006 MRI of the lumbar spine 
that revealed an annual tear and left neural foramina at the 
L4-L5 with shallow foraminal disc protrusion, and a CT scan 
of the lumbar spine revealed mild disc disease with mild 
posterior element hypertrophy throughout the lumbar spine, 
but with no bony canal or foraminal stenosis.  Another MRI, 
conducted in March 2008 was noted to reveal multilevel lumbar 
spondylosis with moderate disc bulging and left foraminal 
disc protrusion at L4-L5, large disc bulging at L3-L4 and L5-
S1, mild spinal canal stenosis at L3-L4 and moderate 
bilateral foraminal narrowing at L3-L4 and L4-L5.  Finally, 
X-rays taken in April 2008 revealed small marginal 
osteophytes throughout the spine with a slight levoconvex 
curvature to the lumbar spine.  The examiner noted that there 
was no significant disc space narrowing and that the 
sacroiliac joints were patent.  The impression given was mild 
degenerative changes.  The October 2009 examiner diagnosed 
the Veteran with multilevel lumbar spondylosis with moderate 
disc bulging of the lumbar spine with mild spinal canal 
stenosis of L3-L4 without radiculopathy to either lower 
extremity.  

Upon review of the evidence pertaining to the Veteran's low 
back disability, the Board has determined that the currently 
assigned 10 percent evaluation is appropriate.  In this 
regard, the Board notes that a higher evaluation requires 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  The evidence shows 
that, even accounting for functional limitation due to pain, 
the Veteran has forward flexion of the thoracolumbar spine to 
70 degrees, and combined range of motion to 125 degrees.  
There is no evidence of muscle spasm, and the Veteran's gait 
is normal.  Repetitive movement has had no impact on range of 
motion, and weakness, fatigue, and incoordination have not 
been assessed.  The most recent X-rays revealed only mild 
degenerative changes.  Additionally the Board notes that 
there is no evidence of neurological problems associated with 
the thoracolumbar spine disability.

As discussed above, the Board accepts that the Veteran has 
functional impairment and pain.  See DeLuca.  The Board also 
finds the Veteran's own reports of symptomatology to be 
credible.  However, neither the lay nor medical evidence 
reflects the functional equivalent of limitation of motion 
nor the functional equivalent of limitation of flexion 
required to warrant the next higher evaluation.  Here, the 
Veteran complains of pain with activity; however, he retains 
nearly full range of motion.  Further, repetitive exercise 
did not change the ranges of motion to any significant 
degree.  As such, the Board finds that the currently assigned 
10 percent evaluation is appropriate for the Veteran's low 
back disability.

The Board notes that the Veteran is competent to report that 
his disability is worse. However, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that the currently assigned 
evaluation for the Veteran's low back disability is 
appropriate.  The evidence preponderates against a finding 
that an increased evaluation is warranted.  As such, the 
appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Patellar Tendonitis-Right and Left Knee

Knee disabilities are rated under Diagnostic Codes (DC) 5256 
through 5263.  When determining the proper rating for a knee 
disability it is necessary to consider each applicable 
Diagnostic Code.  The Veteran is currently rated under DC 
5299-5024 with respect to both knees.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27 (2009).

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

Under DC 5024, tendonitis is rated on limitation of motion of 
the affected parts, as for degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5024.  DC 5024 is listed as part of a group of 
DCs governing disabilities to be rated by analogy to 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees.  For 
a 10 percent evaluation, flexion must be limited to 45 
degrees.  A 20 percent evaluation is warranted where flexion 
is limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees. A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Additionally, the Board must consider whether the Veteran is 
entitled to separate ratings under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a Veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  
However, as the evidence fails to demonstrate compensable 
limitation of flexion and extension, the Board finds that 
VAOPGCPREC 9-04 is inapplicable in the instant case.

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability, and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

On VA general medical examination in May 2007, the Veteran 
reported mild pain around the knee cap, aggravated with 
ascending or descending stairs.   He related that he had 
undergone a series of steroid injections for his knees.  He 
denied a history of surgery or use of braces.  He denied a 
history of locking, swelling, giving way, or dislocation.  He 
related that the knee disability mildly affected his 
activities of daily living.  The examiner measured range of 
motion as 145 degrees of flexion and extension from zero to -
10 bilaterally with no evidence of loss of additional motion 
during repetitive use.  He concluded that there would be no 
additional limitation during flare-ups.

The Veteran was afforded an additional VA examination in 
October 2009.  The Veteran reported that his left knee was 
currently worse than his right, and that he had arthroscopic 
surgery on his left knee in 2007.  The Veteran currently 
suffers from tendonitis bilaterally.  The Veteran stated that 
he had pain, weakness, and stiffness without swelling, 
without heat and redness, and mild instability and locking 
with fatigability and lack of endurance of his left knee.  
The Veteran further stated that he did not have any problems 
with pain, weakness, and stiffness of his right knee.  The 
Veteran indicated that he received steroid injections for the 
pain in his knees.  He stated that the severity of the pain 
was mild to moderate with daily frequency especially if he 
did not take medication, and rest and elevate his knee.  The 
Veteran noted that the pain in his left knee was precipitated 
by prolonged standing, and walking.  He noted one period of 
incapacitation this year that required a day of bed rest, but 
not a hospital visit.  He stated that he was able to do the 
other activities of daily living, like walking and dressing 
up.  

Upon examination the Veteran exhibited extension to 0 degrees 
and flexion to 140 degrees in his left knee with pain and 
stiffness starting at 120 degrees and ending at 140 degrees.  
With regard to his right knee, the Veteran exhibited 
extension to 0 degrees and flexion to 140 degrees, with pain 
starting at 130 degrees.  The Veteran also exhibited mild 
laxity on his left knee with manipulation and repetitive 
range of motion, mild anterior drawer sign, and mild 
manifestation of pain and stiffness.  The examination 
revealed a negative McMurray's sign and negative Lachman's 
test bilaterally.  There was no evidence of muscle atrophy, 
pain with weight bearing, no pitting edema, active effusion, 
swelling, or inflammatory process, bilaterally.  The examiner 
estimated that, with regard to his left knee, the Veteran 
would have mild functional range of motion limited to 120 
degrees of flexion with mild physical impairment during 
flare-ups and with repetitive range of motion due to pain.  
The examiner opined that, with regard to the right knee, the 
Veteran would have mild physical impairment during flare-ups 
and repetitive range of motion manifested by pain.  The 
examiner further opined that the Veteran was not likely to 
have additional loss of motion, lack of endurance, 
fatigability, or weakness with repetitive range of motion, 
bilaterally.

X-rays revealed minimal spurring of the left tibial without 
any other significant bony or superficial abnormalities.  An 
MRI was done on both the right and left knee in October 2009 
and both knees were found to be without contrast.  However, 
previous tests results in July 2007 revealed medial and 
lateral meniscal tears, small joint effusion, limited changes 
of osteoarthritis in the left knee, and evidence of 
degenerative joint disease in the patellofemoral joint with 
medial meniscal tear, degenerative signal without definite 
tear in lateral meniscus, and small joint effusion.  The 
October 2009 examiner diagnosed the Veteran with right knee 
osteoarthritis with medial and lateral mensical tear with 
mild laxity and left knee degenerative joint disease with 
medial meniscal tear without laxity. 

With consideration of all of the above, the Board finds that 
the Veteran's knee condition does not meet the criteria, 
necessary for an increased evaluation.  In this regard, the 
Veteran does not, bilaterally, have flexion limited to 45 
degrees or less, nor does the Veteran have extension limited 
to 10 degrees or more.  As such the Veteran does not meet the 
criteria for a higher evaluation under Diagnostic Codes 5260 
or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Finally, the Board notes there is no medical evidence of 
malunion or nonunion of the tibia and fibula, semilunar, 
dislocated cartilage with frequent episodes of "locking," 
pain and effusion into the joint, or ankylosis associated 
with the service-connected bilateral knee disability that 
would support a higher evaluation under the criteria set 
forth in Diagnostic Codes 5256, 5258, or 5262.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5262 (2009).  In 
addition, there has not been any removal of semilunar 
cartilage and no evidence of genu recurvatum; therefore 
Diagnostic Codes 5259 and 5263 are also not applicable.  38 
C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2009).

While the Veteran's patellofemoral syndrome does not meet the 
criteria for a higher rating under the Diagnostic Codes 
specific to the knee, based on the diagnosis in the October 
2009 examination, indicating the degenerative joint disease, 
the Board finds that the Veteran's current 10 percent rating 
for each knee is appropriate.  In this regard, the Veteran's 
report of recurring pain on motion, coupled with the 
examiner's diagnosis of degenerative joint disease shown on 
X-ray, entitles the Veteran to a 10 percent rating.  See 38 
C.F.R. § 4.59 (2008); Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991) (painful motion of a major joint caused by 
arthritis is deemed to be limited motion and entitled to a 
minimum 10 percent rating even though there is no actual 
limitation).  A higher rating is not appropriate because 
there is no showing of a functional loss that equates to 
greater limitation of motion.  See DeLuca, 8 Vet. App. at 
204-7.  Nonetheless, even though the Veteran's bilateral 
patellofemoral syndrome is noncompensable based on limitation 
of motion, a 10 percent rating is appropriate under the 
general degenerative arthritis rating schedule, Diagnostic 
Code 5003. Lichtenfels.  Thus, a 10 percent rating is 
appropriate bilaterally and a higher rating is not warranted 
based on limitation of motion.  C.F.R. § 4.71a Diagnostic 
Code 5024 (Diagnostic Code 5003).

However, the Board notes that, during the 2009 VA 
examination, mild laxity of the left knee was identified.  In 
this regard, the Board notes that the Office of General 
Counsel (GC) has issued opinions pertinent to claims of 
entitlement to higher evaluations for knee disabilities.  Two 
of those GC opinions reflect that a Veteran who has 
limitation of motion and instability of the knee may be 
evaluated separately under Diagnostic Codes 5003 and 5257 
provided additional disability is shown.  VAOPGCPREC 23-97 
(July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  Here, the 
mild laxity of the left knee was identified on VA examination 
and warrants a 10 percent evaluation pursuant to Diagnostic 
Code 5257.  As no more than mild laxity is shown, a higher 
evaluation is not for application.  Moreover, as there has 
been no laxity or instability shown in the Veteran's right 
knee, a separate rating under 5257 is not warranted.

The Board has carefully reviewed the Veteran's own testimony 
and contentions and the Board understands fully the Veteran's 
belief that the severity of his service-connected bilateral 
knee disabilities warrants a higher rating.  However, the 
Board must rely upon competent medical evidence to determine 
the diagnosis or clinical features of a disease or disorder.  
The Board may not draw its own medical conclusions in 
reaching a decision.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  While the Veteran, as a lay person, is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or the 
clinical severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of diagnosis or clinical 
severity of a disease or disorder, and in this case the 
preponderance of the competent medical evidence is against 
the claim.

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in reviewing the evidence of 
disability resulting from the Veteran's bilatarel knee 
disabilities.  As a preponderance of the evidence is against 
the assignment of a disability rating in excess of 10 
percent, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Bursitis-Right Shoulder

The RO has assigned a 10 percent rating to the Veteran's 
right shoulder disability under the criteria of 38 C.F.R. § 
4.71a, Diagnostic Code 5099-5019.  This code provides that 
bursitis should be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.

Degenerative arthritis is rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2009). Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As noted, the Veteran is in receipt of a 10 percent 
evaluation for his right shoulder disability, pursuant to 
Diagnostic Code 5019, which provides that bursitis should be 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative.

Diagnostic Code 5201 indicates that, for the major arm, a 20 
percent disability rating is assigned when motion of the arm 
is limited to shoulder level.  A 30 percent evaluation is 
warranted where the major arm has motion limited midway 
between the side and shoulder level.  A 40 percent evaluation 
is warranted where the arm has motion limited to 25 degrees 
from side.

On VA examination in October 2005, the Veteran complained 
bitterly of pain in both shoulders and inability to bring the 
shoulders into overhead reach.  He complained of diffuse 
tenderness upon touching anywhere around the shoulder and had 
limited forward flexion to 90 degrees, abduction to 60 
degrees, internal rotation to 20 degrees and external 
rotation to 20 degrees.  An MRI revealed a tear of the 
glenoid labrum.  There was painful crepitus with rotation.  

In April 2006 the Veteran complained of shoulder pain.  He 
stated that he was unable to abduct to 90 degrees.  He 
requested medication.

On general medical examination in May 2007 the Veteran would 
not move his right shoulder for fear of pain.  

On VA examination in October 2009, the Veteran stated that 
over the last two years, he had developed problems with 
progressive pain, weakness, and stiffness without swelling, 
heat, or redness and occasional locking, fatigability, and 
lack of endurance of his right shoulder.  The examiner noted 
that the Veteran was previously diagnosed with a rotator cuff 
injury in 2007 and right shoulder adhesive capsalitis in 
December 2004.  The Veteran reported that he had to take 
medication to relieve the pain associated with his shoulder 
injury.  He stated that he suffered daily from pain and 
stiffness of his right shoulder, especially if he did not 
take his medication.  He stated that the pain was mild in the 
morning but progressed as the day went on, and in particular 
when the weather was bad, to moderate or severe pain.  During 
flare-ups the Veteran stated that he had severe functional 
impairment and severe limitation of motion.  There was no 
evidence that the Veteran's shoulder disability had 
precipitated any hospitalization.  The Veteran further stated 
that his right shoulder limited his ability to complete 
activities of daily living because he was unable to extend 
his right shoulder limiting his movement.  He indicated that 
he was able to drive for almost an hour before the pain 
started, and that he could no longer participate in strenuous 
activities.  

Upon examination, the Veteran was able to supinate and 
pronate without difficulty,  but had difficulty with 
repetitive range of motion.  With repetitive range of motion 
times three, the Veteran exhibited forward flexion of 0 to 60 
degrees on his right shoulder.  He was unable to go further 
with forward flexion.  He exhibited shoulder abduction of 0 
to 60 degrees, and could go no further.  He exhibited 
external rotation of 0 to 40 degrees with difficulty with 
motion.  He exhibited an internal rotation of 0 to 40 degrees 
with some difficulty.  There was no evidence of asymmetry, 
but the Veteran had crepitus with range of motion of his 
right shoulder.  He exhibited no evidence of inflammatory 
process, effusion, or warmth.  During examination he had 
moderate pain and stiffness.  The examiner opined that the 
Veteran would have moderate physical impairment during flare-
ups and limited range of motion with repetitive range of 
motion manifested by pain, mild fatigability, and weakness.

Recent X-rays of the Veteran's right shoulder were 
unremarkable.  An MRI performed in September 2006 showed 
extensive artifacts from previous rotator cuff surgery.  The 
repair appeared intact with biceps anchor normal.  It was 
noted that there were degenerative changes of the 
glenohumeral joint with mild posterior subluxation of the 
humeral head.  A May 2007 X-ray revealed no evidence of 
separation, fracture, or dislocation, a negative right 
shoulder was the impression.  The examiner noted that an 
October 2009 MRI revealed artifact from previous surgery.  
The component tendons of the rotator cuff appeared intact.  
The labrum was grossly intact.  There was some limited fluid 
in the sacral bursa.  It was also noted that a previous MRI 
conducted in February 2006 revealed some limited fluid in the 
subacromial bursa, possible bursitis.  The October 2009 
examiner diagnosed the Veteran with right shoulder bursitis 
with status post corrective surgery with no evidence of 
active adhesive capsulitis of the right shoulder. 

Upon careful consideration of the evidence pertaining to the 
Veteran's right shoulder disability, the Board finds that an 
increased rating to 20 percent is warranted under Diagnostic 
Code 5201.  In this regard, the evidence reflects that  both 
flexion and abduction of the Veteran's right arm is limited 
to 60 degrees due to pain.  In light of evidence showing such 
functional limitation, the Board finds that a 20 percent 
evaluation is appropriate for the Veteran's right shoulder 
disability.  In essence, the Veteran has periarticular 
pathology productive of painful motion that functionally 
limits useful motion to the shoulder level, the evidence of 
which supports a 20 percent evaluation.

The Board has also determined that an evaluation in excess of 
20 percent is not warranted for this disability.  A higher 
evaluation requires the functional equivalent of limitation 
of motion of the arm to midway between the side and shoulder.  
The evidence does not show such findings and the Veteran has 
not alleged that he has limitation of motion of the arm to 
significantly less than the shoulder level.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation than is 
herein assigned.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

The Board notes that the Veteran is competent to report that 
his disability is worse. However, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that an evaluation in excess 
of 20 percent is not for application.

The Board has also considered whether any other Diagnostic 
Codes pertaining to the shoulder and the arm may be 
applicable in this case.  Diagnostic Code 5200 provides 
ratings for ankylosis of the scapulohumeral articulation.  
See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  However, there is no 
suggestion in the evidence or the Veteran's contentions that 
there is ankylosis of the scapulohumeral articulation for a 
rating under Diagnostic Code 5200.

Diagnostic Code 5202 provides ratings for malunion, nonunion, 
dislocation, or other pertinent impairment of the humerus.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  However, there 
is no suggestion in the evidence or the Veteran's contentions 
that there is malunion, nonunion, dislocation, or other 
pertinent impairment of the humerus for a rating under 
Diagnostic Code 5202.

Diagnostic Code 5203 provides ratings for malunion, nonunion, 
dislocation, or other pertinent impairment of the clavicle or 
scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
However, there is no suggestion in the evidence or the 
Veteran's contentions that there is malunion, nonunion, 
dislocation, or other pertinent impairment of the clavicle or 
scapula for a rating under Diagnostic Code 5203.

The Board has carefully reviewed the Veteran's own testimony 
and contentions and the Board understands fully the Veteran's 
belief that the severity of his service-connected right 
shoulder bursitis warrants a higher rating.  However, the 
Board must rely upon competent medical evidence to determine 
the diagnosis or clinical features of a disease or disorder.  
The Board may not draw its own medical conclusions in 
reaching a decision.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  While the Veteran, as a lay person, is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or the 
clinical severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of diagnosis or clinical 
severity of a disease or disorder, and in this case the 
preponderance of the competent medical evidence is against a 
higher rating than is herein assigned.

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in reviewing the evidence of 
disability resulting from the Veteran's right shoulder 
disability.  As a preponderance of the evidence is in favor 
of the assignment of a disability rating of 20 percent, but 
no greater, the benefit-of-the-doubt rule does apply, and the 
claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Extraschedular Consideration

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
rating schedule.  Id.

Furthermore, the Board notes that there is no evidence of 
record that the Veteran's low back strain, bilateral knee 
disabilities, or right shoulder bursitis warrant a higher 
rating based on an extraschedular basis.  38 C.F.R. § 
3.321(b) (2008).  Any limits on the Veteran's employability 
due to his disabilities have been contemplated in the current 
rating.  The evidence also does not reflect that the 
Veteran's disabilities have necessitated any frequent periods 
of hospitalization or caused marked interference with 
employment beyond that which the schedular ratings have 
contemplated.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee tendonitis is denied.

Entitlement to a 10 percent evaluation for mild laxity of the 
left knee is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
right knee tendonitis is denied.

Entitlement to an increased rating of 20 percent, but no 
greater, for right shoulder disability is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


